Citation Nr: 0735793	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether the appellant qualifies as a "child" of the veteran 
for the purpose of Dependency and Indemnity Compensation 
(DIC) benefits.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





REMAND

The veteran had active military service from June 1962 to 
June 1964.  She died on October [redacted], 1995.  The appellant is 
the veteran's daughter.  

On her VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in May 2005, the appellant requested a 
travel board hearing before a member of the Board.  The 
appellant was notified by an April 2006 letter from the RO 
that her travel board hearing had been scheduled for May 11, 
2006.  As noted in a Report of Contact (VA Form 119), dated 
May 10, 2006, the appellant reported that she would be unable 
to attend the scheduled travel board hearing because she was 
unable to secure transportation for the day of the hearing.  
She requested that the hearing be rescheduled.  (The VA Form 
119 had not been made a part of the file on May 11, 2006.)

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and because the Board 
finds good cause for her failure to appear on May 11, 2006, 
the appellant must be provided an opportunity to present 
testimony during a Board hearing at the RO.  (The appellant 
is advised that if she desires to withdraw the hearing 
request prior to the hearing, she may do so in writing.  See 
38 C.F.R. § 20.704(e).)  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a hearing before a member of the Board 
sitting at the RO in accordance with her 
request.  The RO should notify the 
appellant of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the claims file should be returned to the 
Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

